United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bartlett, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul H. Felser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-295
Issued: August 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 11, 2010 appellant, through his attorney, filed a timely appeal from a
May 25, 2010 nonmerit decision denying his request for reconsideration. As the last merit
decision of the Office of Workers’ Compensation Programs (OWCP) was issued on
December 23, 2008, the Board lacks jurisdiction to review the merits of this case.1 Pursuant to
the Federal Employees’ Compensation Act (FECA)2 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the nonmerit decision.
ISSUE
The issue is whether OWCP properly denied appellant’s request for further review of the
merits under 5 U.S.C. § 8128(a).

1

For final adverse OWCP decisions issued on and after November 19, 2008, a claimant has 180 days to file an
appeal with the Board. See 20 C.F.R. § 501.3(e).”
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On April 17, 2007 appellant, a 53-year-old rural mail carrier, filed an occupational
disease claim alleging that he sustained injuries to his cervical spine and upper extremities as a
result of employment activities.3 OWCP accepted his claim for aggravation of degeneration of
thoracic intervertebral disc and aggravation of degenerative disc disease at C4-5.
OWCP found a conflict in medical opinion between appellant’s treating physician,
Dr. Patrick M. Curlee, a Board-certified orthopedic surgeon, who opined that he was totally
disabled, and a second opinion physician, Dr. Carl Huff, a Board-certified orthopedic surgeon,
who opined that his accepted conditions had resolved and that he was able to return to regular
duties. Appellant was referred to Dr. James Galyon, a Board-certified orthopedic surgeon, in
order to resolve the conflict. In a November 15, 2007 report, Dr. Galyon diagnosed degenerative
disc disease at C4-5, which he opined was continually aggravated by driving a postal vehicle and
retrieving mail. He advised that appellant was capable of sedentary work only and
recommended that he be restricted from working more than six hours per day, from reaching
above the shoulder and from lifting more than 10 pounds.
On February 7, 2008 the employing establishment offered appellant a four-hour-a-day
modified rural carrier position, which it characterized as “sedentary clerical work.” Duties
included: (1) processing “kill mail;” (2) answering telephones (taking messages and paging
appropriate employees; and (3) serving as lobby director (assisting and directing customers). On
February 21, 2008 OWCP notified appellant that it found the February 7, 2008 job offer to be
suitable and in accordance with Dr. Galyon’s restrictions, and gave him 30 days to accept the
position or provide an acceptable reason for rejecting it. On February 25, 2008 appellant
informed OWCP that he was unable to perform the duties of the offered position due to his lower
back and neck condition. On March 26, 2008 OWCP advised appellant that his reasons for
refusing the position were unacceptable and provided him 15 days to accept the position.
Appellant submitted a report dated April 9, 2008 from Dr. Roger Vogelfanger, a Boardcertified psychiatrist, who had treated appellant for depression. Dr. Vogelfanger opined that he
would be unable to return to work due to his history of depression and chronic pain.
By decision dated April 14, 2008, OWCP terminated appellant’s compensation benefits
based on his refusal to accept suitable employment. On April 20, 2008 appellant requested an
oral hearing.
In a decision dated December 23, 2008, a hearing representative affirmed the April 14,
2008 decision finding that the physical requirements of the offered position conformed to
Dr. Galyon’s restrictions. The representative stated that appellant had failed to submit any
substantive medical evidence proving disability for the offered position based on his emotional,
low back, carpal tunnel, shoulder or acid reflux conditions. He found that Dr. Vogelfanger’s

3

A review of FECA indicates that appellant’s May 16, 1986 traumatic injury claim was accepted for chronic
lumbar strain (File No. xxxxxx167). Appellant’s February 23, 2005 claim for neck and back injuries was denied
(File No. xxxxxx154). His March 6, 2007 emotional disease claim was also denied (File No. xxxxxx35).

2

April 9, 2008 report was deficient, as it did not provide examination findings or address
appellant’s ability to perform the duties of the position offered on February 7, 2008.
On December 22, 2009 appellant, through his representative, submitted a request for
reconsideration together with additional medical evidence. Counsel argued that OWCP failed to
consider the entirety of appellant’s physical conditions, both work related and nonwork related,
as required by Office procedures. He contended that if a claimant was disabled from a position
due to a nonwork-related medical condition arising subsequent to a compensable injury, the
position will be considered unsuitable.4 Counsel contended that the newly submitted medical
reports were sufficient to meet appellant’s burden of proof.
Appellant submitted a June 4, 2009 report from Dr. Vogelfanger, who stated that he had
treated appellant on a regular basis since March 16, 2007 when he was diagnosed with major
depressive episode severe, dysthymia and alcohol dependency. Dr. Vogelfanger noted that, as of
April 9, 2008, appellant was taking medications (including prozac, klonopin and lyrica) capable
of causing dizziness, abnormal coordination, emotional liability, confusion, nervousness,
anxiety, weakness and problems concentrating. Noting that he had reviewed the position offered
to appellant on February 7, 2008, he opined that appellant was not able to return to work on
April 9, 2008 and was not able to be physically present to perform those tasks. As of March 31,
2008 appellant was having periods of uncontrollable crying, was experiencing sleep disturbance
on a regular basis and when even driving near any postal facility, reported severe anxiety, which
was manifested by difficulty breathing, shaking and feelings of impending doom. When he
attempted unsuccessfully to return to work in 2007, he reported ongoing anxiety in interacting
with others. Dr. Vogelfanger opined that appellant’s inability to interact with others would
preclude his ability to perform the duties of the offered position.
On June 16, 2009 OWCP authorized a cervical spinal fusion and removal of vertebral
body and insertion of spinal fixation device.
Appellant submitted a September 23, 2009 report from Dr. Adrian Blotner, a Boardcertified psychiatrist, who noted appellant’s increasing neck and low back pain and described
symptoms of decreased energy, anxiety, depressed mood and decreased concentration. He also
submitted August 28 and September 16, 2009 reports from Dr. Leslie R. McGowan, a Boardcertified urologist, regarding his bladder condition.
By decision dated May 25, 2010, OWCP denied appellant’s request for reconsideration,
finding that the evidence submitted was duplicative and cumulative in nature and therefore
insufficient to warrant merit review. The claims examiner stated that “most of the arguments
presented [were] already addressed in the hearing decision dated December 24, 2008 and offer
no new information.”
On appeal appellant contends that the employing establishment was attempting to force
him to accept a position he was unable to perform physically or mentally, as established by the
medical evidence.
4

Counsel cited Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning
Capacity, Chapter 2.814.4 (December 1995).

3

LEGAL PRECEDENT
In order to reopen a case for merit review under section 8128(a) of FECA,5 OWCP’s
regulations provide that a claimant must submit evidence or argument that: (1) shows that
OWCP erroneously applied or interpreted a specific point of law; (2) advances a relevant legal
argument not previously considered by OWCP; or (3) constitutes relevant and pertinent new
evidence not previously considered by OWCP.6 To be entitled to a merit review of OWCP’s
decision denying or terminating a benefit, a claimant also must file his application for review
within one year of the date of that decision.7 When a claimant fails to meet one of the above
standards, OWCP will deny the application for reconsideration without reopening the case for
review on the merits.8
In order to obtain merit review, appellant need not submit evidence sufficient to
discharge his burden of proof. Rather, the new evidence must be only relevant and pertinent and
not previously considered by OWCP.9
ANALYSIS
As noted, the Board does not have jurisdiction over the merits of this case. The issue
presented on appeal is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2) requiring OWCP to reopen the case for review of the merits. The Board finds
that appellant satisfied two of the three requirements. Therefore, OWCP abused its discretion by
denying his request for further merit review.
In the December 22, 2009 request for reconsideration, appellant’s representative argued
that OWCP failed to consider the entirety of appellant’s physical conditions, both work related
and nonwork related, as required by OWCP procedures. He also contended that if a claimant is
disabled from a position due to a nonwork-related medical condition arising subsequent to a
compensable injury, the position will be considered unsuitable. The Board finds that counsel
advanced a relevant legal argument not previously considered by the Office.10
The Board also finds that appellant submitted relevant and pertinent new evidence not
previously considered by the Office.11 Dr. Vogelfanger’s June 4, 2009 narrative report is new
5

Section 8128(a) of the Act provides that the Secretary of Labor may review an award for or against payment of
compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
6

20 C.F.R. § 10.606(b)(2).

7

Id. at § 10.607(a).

8

Id. at § 10.608(b).

9

See F.D. (S.D.), 58 ECAB 413 (2007); Donald T. Pippin, 53 ECAB 631 (2003).

10

20 C.F.R. § 10.606(b)(2). The Board notes that in denying merit review, the claims examiner stated that “most
of the arguments presented [were] already addressed” in the prior decision, acknowledging that some arguments had
not been addressed.
11

Id.

4

evidence and is relevant to the issues addressed by the December 23, 2008 decision. The hearing
representative found that Dr. Vogelfanger’s prior report was deficient, in part, because it did not
address appellant’s ability to perform the duties of the position offered on February 7, 2008. In a
June 4, 2009 report, Dr. Vogelfanger opined that appellant was unable to perform the duties of
the proposed modified position due to symptoms related to his diagnosed depression and anxiety,
which he described in detail and side effects of required medications. He further opined that
appellant’s ability to interact with others precluded his ability to perform two of the three duties
identified in the job description (answering phones (taking messages and paging appropriate
employees) and serving as lobby director (assisting and directing customers)). As discussed, to
obtain merit review, a claimant need not submit all evidence that may be necessary to discharge
his burden of proof. Rather, the evidence need only be relevant and pertinent and not previously
considered by OWCP.12 Dr. Vogelfanger’s June 4, 2009 report satisfies this requirement.
The Board finds that appellant advanced a relevant legal argument not previously
considered by OWCP and submitted relevant and pertinent new evidence not previously
considered. Appellant has met the requirements for obtaining further merit review.13 The case
will be remanded to OWCP to conduct an appropriate merit review of the claim. Following this
and such other development as deemed necessary, OWCP shall issue a merit decision on the
claim.
CONCLUSION
The Board finds that OWCP improperly denied appellant’s request for further review of
the merits under 5 U.S.C. § 8128(a).

12

See F.D. supra note 9; Donald T. Pippin, supra note 9.

13

20 C.F.R. § 10.606(b)(2).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 25, 2010 is set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: August 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

